Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 08-03-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-03-2020, 03-25-2021 and 08-11-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C.103 as being unpatentable over Park Jung-Sik et al. (US 20170285844 A1) in view of Lee Dai-Yn et al. (US 11,119,534 B2).

Regarding Claim 1, Park Jung-Sik et al. (US 20170285844 A1) suggest  a display apparatus (paragraph 105, figure 2, item 260) comprising: a flexible display panel (paragraph 105, figure 2, item 262 suggests display panel flexible) including a display area with a first folding area (figure 24, Item 2402, paragraph 458, please also see figure 8, suggesting folding area), wherein the display area includes an upper surface and a lower surface (please see figure 24, Item 2406 display  panel, please see figure 8, suggesting item A being upper surface and B being lower surface) and displays an image via the upper surface (please see figure 24, item 2406 is display with display area A per figure 8, would obviously display image item 890-1 paragraph 209); a cover window disposed on the upper surface of the display area of the flexible display panel (figure 24, item 2401, paragraph 458); and an antenna layer including a first antenna disposed on an upper surface of the first folding area (item 2408, paragraphs 459, 269, 270), wherein the upper surface of the display area includes the upper surface of the first folding area (please see figure 24, item 2406 display please see figure 8, Item A non-folding area , Item C and D folding areas), and wherein the first antenna (figure 24, Item 2408, paragraph 459, 269, 270) is disposed between the upper surface of the first folding area (2406 display bending portion 2400-2, figure 24) and the cover window (please see figure 24, item 2408 antenna and 2401 window).
 However, Park Jung-Sik et al. (US 20170285844 A1) fails to recite or disclose display area includes an upper surface and a lower surface and displays an image via the upper surface; a cover window disposed on the upper surface of the display area of the flexible display panel.
However, prior art of Lee Dai-Yn et al. (US 11, 119534 B2) does disclose display area includes an upper surface and a lower surface and displays an image via the upper surface (Col. 7, Lines 35-39); a cover window disposed on the upper surface of the display area of the flexible display panel (Col. 7, Lines 35-51 disclosing cover plate and casing providing not only cover but a window to display images).
Park Jung-Sik et al. (US 20170285844 A1)  teaches A display apparatus comprising: a flexible display panel including a display area with a first folding area; a cover window disposed on the upper surface of the display area of the flexible display panel; and an antenna layer including a first antenna disposed on an upper surface of the first folding area, wherein the upper surface of the display area includes the upper surface of the first folding area, and wherein the first antenna is disposed between the upper surface of the first folding area and the cover window.
Lee Dai-Yn et al. (US 11, 119534 B2)  teaches wherein the display area includes an upper surface and a lower surface and displays an image via the  upper surface.
Park Jung-Sik et al. (US 20170285844 A1)  suggestive teaching wherein the display area includes an upper surface and a lower surface and displays an image via the  upper surface, since bent or folded area has display area obviously upper surface of the display area displays the images and obviously has  lower surface of the display area.
Park Jung-Sik et al. (US 20170285844 A1)  does not  recite the display area includes an upper surface and a lower surface and displays an image via the  upper surface.
Park Jung-Sik et al. (US 20170285844 A1)  contained a device which differed the claimed process by the substitution of the bent or folded display area with the display area includes an upper surface and a lower surface and displays an image via the  upper surface. Lee Dai-Yn et al. (US 11, 119534 B2)  teaches substituted step of the display area includes an upper surface and a lower surface and displays an image via the  upper surface and their functions were known in the art to enabling to display an image on the upper surface of the bent or folded display area. Park Jung-Sik et al. (US 20170285844 A1)  step of the display area includes an upper surface and a lower surface and displays an image via the  upper surface of Lee Dai-Yn et al. (US 11119534 B2)  and the results would have been predictable and resulted in enabling  to display image on the upper surface of the display area window where bent or folded display area consists of covered window display area with upper and lower display areas.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Park Jung-Sik et al. (US 20170285844 A1) suggest  the first folding area (figure 24, item 2406), when bent, is configured to have the upper surface of the first folding area with a curved surface (please see figure 24, Item 2400-2, figure 8, Item A), and wherein the first antenna is disposed on the curved surface of the upper surface (please see figure 24, paragraphs 458, 459 Item 2400-2 the curved portion or bent area item 2408 antenna please also see paragraphs 269, 270)

Regarding Claim 3, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel further includes a main display area (paragraph 105, figure 2, item 262 suggests display panel flexible figure 24 item 2400-1 main display area , 2400-2 folded or bent display area, figure 4, item 411 also suggesting main front display area), wherein the first folding area is connected to an edge of the main display area (please see figure 24, item 2400-1 main display area  connected to 2400-2 folded or bent display area, figure 4A 411C, please also see figure 8, Item A main display area, C, D folding areas), and wherein the first folding area, when bent in a direction perpendicular to the main  display area (please see figure 24, , item 2400-1 main display area  connected to 2400-2 folded or bent display area, figure 4A 411C the arc formed between 2400-1 and 2400-2 is at right angle or perpendicular, please also see figure 8, Item A main display area, C, D folding areas) is configured to have the upper surface of the first folding area with a curved surface (please see . see figure 24, , item 2400-1 main display area  connected to 2400-2 folded or bent display area, figure 4A 411C the arc formed between 2400-1 and 2400-2 is at right angle or perpendicular and figure 4A 411C suggests to be upper surface and per figures 4A and 4B  item 421C  is lower surface, , please also see figure 8, Item A main display area, C, D folding areas).

Regarding Claim 4, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel further includes a second  folding area, a third folding area, a fourth folding area, and a main display area, wherein each of the first folding area, the second folding area, the third folding area and the fourth folding area is connected to a corresponding edge of the main display area (please see figures 4A, 4B Items 411C1-411C4 suggests four folding areas at the edges, , please also see figure 8, Item A main display area, C, D, E folding areas), wherein the first antenna is disposed on the first folding area (please see figure 24, item 2408, paragraph 458, 459), and wherein the antenna layer further includes: a second antenna disposed on the second folding area; a third antenna disposed on the third folding area; and a fourth antenna disposed on the fourth folding area (please see figure 24, item 2408, paragraph 458, 459 suggests each folding area includes antennas please also see paragraphs 269, 270)

Regarding Claim 5, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel further includes a first non-folding area (figure 8, item A) and a second non-folding area (figure 8, item B), wherein the first folding area (figure 8, Item C)  is disposed between the first non-folding area and the second non-folding area (figure 8, Item C) , wherein the first folding area, when folded, is configured to cause a display surface of the first non-folding area and a display surface of the second non-folding area to be directed outward (please see figure 8, Items A, B), and wherein the upper surface of the display area further includes the display surface of the first non-folding area (please see figure 8, Items A),  and the display surface of the second non-folding area (please see figure 8 Item B) 

Regarding Claim 6, Park Jung-Sik et al. (US 20170285844 A1) suggest  the antenna layer further includes a second antenna disposed on the upper surface of the first non-folding area (figure 24,suggests item 2408 is in non-folded area 2400-1 and folded area 2400-2, please also see paragraphs 269, 270). 

Regarding Claim 7, Park Jung-Sik et al. (US 20170285844 A1) suggests  the flexible display panel further includes a circuit area and a connection portion, wherein the circuit area is connected to the first folding area via the connection portion, wherein the connection portion, when folded, between the circuit area and the display  area is configured to cause an upper surface of the circuit area to face toward the lower surface of the display area, and wherein the circuit area and the connection portion are a non-pixel area of the flexible display panel. wherein the flexible display panel further includes (please see paragraph 324, figure 14, 1406 is the display area, when connection portion is folded or bent per figure 8, 46, it will be obvious to one ordinary skill in the art see the circuit area to face a lower surface, opposite to the upper surface, of the display area ),

 Regarding Claim 8, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel further includes a second folding area and a third non-folding area, and the second folding area (please see figure 46, item A)  is disposed between the second non-folding area and the third non-folding area (please see figure 46, item 411, 411C-2 folded area between 411A1 and 411A4), and wherein the first folding area and the second folding area, when bent, are configured to cause the first non-folding area, the second non-folding area, and the third non-folding area to overlap each other. 

Regarding Claim 9, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel further includes a first non-folding area, a second non-folding area, a second folding area, and a third non-folding area, wherein the first folding area is disposed between the first non-folding area and the second non-folding area, and wherein the second folding area is disposed between the second non-folding area and the third non-folding area, wherein the antenna layer further includes a second antenna disposed on an upper surface of the second folding area, and wherein the upper surface of the display area includes the upper surface of the second folding area (please see figure  8, 14, 46 suggesting plurality of non-folding are with plurality of folding areas Items A,B, C, D, and E, please see figure 24,  item 2408 paragraph 459 suggesting second antenna disposed on an upper surface of the second folding area)

Regarding Claim 10, Park Jung-Sik et al. (US 20170285844 A1)  suggests  a display apparatus (paragraph 105, figure 2, item 260) comprising: a flexible display panel (paragraph 105, figure 2, item 262 suggests display panel flexible) including a display area with a first folding area (figure 24, Item 2402, paragraph 458, please also see figure 8, suggesting folding area), a connection portion between the circuit area and the display area (please see paragraph 324, figure 14), and wherein the connection portion, is configured to cause the circuit area to face a lower surface, opposite to the upper surface, of the display area (please see paragraph 324, figure 14, 1406 is the display area, when connection portion is folded or bent per figure 8, 46,it will be obvious to one ordinary skill in the art see the circuit area to face a lower surface, opposite to the upper surface, of the display area) and wherein the circuit area and the connection portion are a non-pixel area of the flexible display panel (please see paragraph 324, figure 14, item 14061 FPCB away from display area).

Regarding Claim 11, Park Jung-Sik et al. (US 20170285844 A1) suggest  the first folding area is configured to be rollable (please see figures 8, 46 suggests folding talks place at an arc or in circular fashion).

Regarding Claim 12, Park Jung-Sik et al. (US 20170285844 A1) suggest  the display area of the flexible display panel includes a rolling area (please see figures 8, 46 suggests folding talks place at an arc or in circular fashion)  and a non-rolling area connected to the rolling area (figures 8, 46 has folding area E), wherein the antenna layer further includes a second antenna disposed on an upper surface of the non-rolling area (please see figure 24, item 2408, paragraph 457-459)., wherein the flexible display panel includes a circuit area and a connection portion, wherein the circuit area is connected to the non-rolling area via the connection portion (please see figure 14, Item # 14061 connection portion with FPCB having control circuit, Item 1406 being display), and wherein the connection portion, when bent, between the circuit area and the non-rolling area is configured to cause the circuit area to face toward the non-rolling area (please see paragraph 324, figure 14, 1406 is the display area, when connection portion is folded or bent per figure 8, 46,it will be obvious to one ordinary skill in the art see the circuit area to face a lower surface, opposite to the upper surface, of the display area which is non-rolling area per figures 8, 14)

Regarding Claim 13, Park Jung-Sik et al. (US 20170285844 A1) suggest  the first antenna includes a radiation pattern having a lattice shape or a mesh shape (please see paragraphs 269, 270, suggests a radiation pattern having a lattice shape or a mesh shape).
Regarding Claim 15, Park Jung-Sik et al. (US 20170285844 A1) suggest  a touch electrode layer disposed between the cover window and the flexible display panel and including a touch electrode (paragraphs 458-461 touch electrode layer disposed between the cover window and the flexible display panel figure 24).

Regarding Claim 16, Park Jung-Sik et al. (US 20170285844 A1) suggest  the first antenna is embedded in the flexible display panel (please see figure 24, item 2406 display panel 2408 antenna, paragraphs 457-459).

Regarding Claim 17, Park Jung-Sik et al. (US 20170285844 A1) suggest  the first antenna includes a conductive layer disposed between insulating layers (please see paragraph 378)

Regarding Claim 18, Park Jung-Sik et al. (US 20170285844 A1) suggests  a display apparatus (paragraph 105, figure 2, item 260) comprising: a flexible display panel (paragraph 105, figure 2, item 262 suggests display panel flexible) including a display area with a first folding area (figure 24, Item 2402, paragraph 458, please also see figure 8, suggesting folding area),and a circuit area adjacent to the display area (paragraph 105), wherein the circuit area is a non-pixel area of the flexible display panel (paragraph 324, figure 14, item 14061); a cover window disposed on the flexible display panel (please see figure 24, paragraphs 457, 458 Item 2401); and  an antenna (item 2408, figure 24, paragraph 459) disposed on an upper surface of the display area (please see figure 24, Item # 2406)  and between the flexible display panel and the cover window 9please figure 24, item 2406, paragraph 105, figure 2, item 262 suggests display panel flexible), wherein the flexible display panel further includes a connection portion between the circuit area and the display area (please see paragraph 324, figure 14), and wherein the connection portion, is configured to cause the circuit area to face a lower surface, opposite to the upper surface, of the display area (please see paragraph 324, figure 14, 1406 is the display area, when connection portion is folded or bent per figure 8, 46,it will be obvious to one ordinary skill in the art see the circuit area to face a lower surface, opposite to the upper surface, of the display area ).
However, Park Jung-Sik et al. (US 20170285844 A1) fails to recite or disclose display area includes an upper surface and a lower surface and displays an image via the upper surface; a cover window disposed on the upper surface of the display area of the flexible display panel.
However, prior art of Lee Dai-Yn et al. (US 11, 119534 B2) does disclose display area includes an upper surface and a lower surface and displays an image via the upper surface (Col. 7, Lines 35-39); a cover window disposed on the upper surface of the display area of the flexible display panel (Col. 7, Lines 35-51 disclosing cover plate and casing providing not only cover but a window to display images).
Park Jung-Sik et al. (US 20170285844 A1)  teaches A display apparatus comprising: a flexible display panel including a display area with a first folding area; a cover window disposed on the upper surface of the display area of the flexible display panel; and an antenna layer including a first antenna disposed on an upper surface of the first folding area, wherein the upper surface of the display area includes the upper surface of the first folding area, and wherein the first antenna is disposed between the upper surface of the first folding area and the cover window.
Lee Dai-Yn et al. (US 11, 119534 B2)  teaches wherein the display area includes an upper surface and a lower surface and displays an image via the  upper surface.
Park Jung-Sik et al. (US 20170285844 A1)  suggestive teaching wherein the display area includes an upper surface and a lower surface and displays an image via the  upper surface, since bent or folded area has display area obviously upper surface of the display area displays the images and obviously has  lower surface of the display area.
Park Jung-Sik et al. (US 20170285844 A1)  does not  recite the display area includes an upper surface and a lower surface and displays an image via the  upper surface.
Park Jung-Sik et al. (US 20170285844 A1)  contained a device which differed the claimed process by the substitution of the bent or folded display area with the display area includes an upper surface and a lower surface and displays an image via the  upper surface. Lee Dai-Yn et al. (US 11, 119534 B2)  teaches substituted step of the display area includes an upper surface and a lower surface and displays an image via the  upper surface and their functions were known in the art to enabling to display an image on the upper surface of the bent or folded display area. Park Jung-Sik et al. (US 20170285844 A1)  step of the display area includes an upper surface and a lower surface and displays an image via the  upper surface of Lee Dai-Yn et al. (US 11119534 B2)  and the results would have been predictable and resulted in enabling  to display image on the upper surface of the display area window where bent or folded display area consists of covered window display area with upper and lower display areas.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 19, Park Jung-Sik et al. (US 20170285844 A1) suggest  the upper surface of the display area of the flexible display panel includes a curved surface, and wherein the antenna is disposed on the curved surface.  

Regarding Claim 20, Park Jung-Sik et al. (US 20170285844 A1) suggest  an electronic apparatus comprising: a display apparatus including a display surface that displays an image and includes a curved surface; an antenna disposed on the curved surface; and a housing coupled to the display apparatus. 

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Jung-Sik et al. (US 20170285844 A1)in view of Lee Dai-Yn et al. (US 11, 119534 B2) as applied to claims 1-13 and 15-20bove and further in view of Jeong Hae-Yong et al. (US 20200185641 A1).

Regarding Claim 14, Park Jung-Sik et al. (US 20170285844 A1) suggests wherein the antenna layer is disposed  (please see paragraph 378 antenna being insulated and paragraphs 457-459 figure 24 paragraphs 269, 270 mesh type antenna a second conductive pattern on covered window). and a touch electrode layer disposed between the cover window and the flexible display panel and including a touch electrode (please see figure 24, item # 2403 paragraphs 461-463, 103-104 suggesting touch panel with touch sensing capabilities).
However, Park Jung-Sik et al. (US 20170285844 A1)  fails to suggest the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure.
However, Jeong Hae-Yong et al. (US 20200185641 A1) suggest  the flexible display panel (paragraph 2) includes a flexible substrate (paragraph 11), a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor (paragraph 86), and a thin film encapsulation layer disposed on the light emitting structure (paragraph 40).
Park Jung-Sik et al. (US 20170285844 A1)  teaches A display apparatus comprising: a flexible display panel including a display area with a first folding area; a cover window disposed on the upper surface of the display area of the flexible display panel; and an antenna layer including a first antenna disposed on an upper surface of the first folding area, wherein the upper surface of the display area includes the upper surface of the first folding area, and wherein the first antenna is disposed between the upper surface of the first folding area and the cover window.
Jeong Hae-Yong et al. (US 20200185641 A1) teaches the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure.
Park Jung-Sik et al. (US 20170285844 A1)  suggestive teaching wherein the display area includes an upper surface and a lower surface and displays an image via the  upper surface, since bent or folded area has display area obviously upper surface of the display area displays the images and obviously has  lower surface of the display area.
Park Jung-Sik et al. (US 20170285844 A1)  does not  teach the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure.
Park Jung-Sik et al. (US 20170285844 A1)  contained a device which differed the claimed process by the substitution of the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure. Jeong Hae-Yong et al. (US 20200185641 A1) teaches substituted step of the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure and their functions were known in the art, as the encapsulation layer protects the thin film transistors and the OLED layer from external impact. Park Jung-Sik et al. (US 20170285844 A1)  step of the flexible display panel includes a flexible substrate, a thin film transistor disposed on the flexible substrate, a light emitting structure electrically connected to the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure of Jeong Hae-Yong et al. (US 20200185641 A1) and the results would have been predictable and resulted in  a more stable display apparatus achieved as well as the encapsulation layer protects the thin film transistors and the OLED layer from external impact.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
Kim Jongpil et al. (US 20160266774 A1) paragraphs 150, 189, 218.

Jung Songhee et al. (US 20190018454 A1) paragraphs 02-14, 71, 74-75.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
07-07-2022